UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly report ended July 31, 2011 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-53595 SUNWIN INTERNATIONAL NEUTRACEUTICALS, INC. (Exact name of registrant as specified in charter) NEVADA 56-2416925 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 6 SHENGWANG AVE., QUFU, SHANDONG, CHINA (Address of principal executive offices) (Zip Code) (86) 537-4424999 (Registrant's telephone number, including area code) NOT APPLICABLE (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X] No [ ] Indicate by check mark whether the registrant has been submitted electronically and posted on its corporate Web site, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X]No[ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer[ ] Accelerated filer[ ] Non-accelerated filer[ ] Smaller reporting company[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [ ] No [X]. Indicate the number of shares outstanding of each of the issuer's classes of common equity as of the latest practicable date: As of September 9, 2011 there were 156,856,137 shares of the registrant's common stock issued and outstanding. SUNWIN INTERNATIONAL NEUTRACEUTICALS, INC. AND SUBSIDIARIES FORM 10-Q QUARTERLY PERIOD ENDED July 31, 2011 INDEX Page PART I-FINANCIAL INFORMATION Item 1.Financial Statements 1 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3.Quantitative and Qualitative Disclosures About Market Risk 18 Item 4.Controls and Procedures 18 PART II-OTHER INFORMATION Item 1.Legal Proceedings 19 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3.Defaults Upon Senior Securities 19 Item 4.(Removed and Reserved) 19 Item 5.Other Information 19 Item 6 - Exhibits 20 i Cautionary Note Regarding Forward-Looking Information and Factors That May Affect Future Results This report contains forward-looking statements. The Securities and Exchange Commission encourages companies to disclose forward-looking information so that investors can better understand a company’s future prospects and make informed investment decisions. This report and other written and oral statements that we make from time to time contain such forward-looking statements that set out anticipated results based on management’s plans and assumptions regarding future events or performance. We have tried, wherever possible, to identify such statements by using words such as “anticipate,” “estimate,” “expect,” “project,” “intend,” “plan,” “believe,” “will” and similar expressions in connection with any discussion of future operating or financial performance. In particular, these include statements relating to future actions, future performance or results of current and anticipated sales efforts, expenses, the outcome of contingencies, such as legal proceedings, and financial results. A list of factors that could cause our actual results of operations and financial condition to differ materially is set forth below, and these factors are discussed in greater detail under Item 1A – “Risk Factors” in our Annual Report on Form 10-K for the year ended April 30, 2011 as filed with the Securiteis and Exchange Commission: - Our ability to complete agreements with Domino Sugar and Wild Flavors. - Our revenues have declined in the past two fiscal years and there are no assurances they will return to historic levels in future periods; - Dependence upon continued market acceptance of our stevioside products, maintaining Generally Recognized as Safe status in the United States and obtaining approval in other countries in the world that currently do not permit use of steviosides in food products; - Competition and low barriers to entry to the market in which we sell our products; - Our dependence on the services of our president; - Our inability to control the cost of our raw materials; - The limitation on our ability to receive and use our cash flows effectively as a result of restrictions on currency exchange in the PRC; - Our operations are subject to government regulation. If we fail to comply with the applicable regulations, our ability to operate in future periods could be in jeopardy; - The absence of various corporate governance measures which may reduce stockholders’ protections against interested director transactions, conflicts of interest and other matters; - The effect of changes resulting from the political and economic policies of the Chinese government on our assets and operations located in the PRC; - The impact of economic reform policies in the PRC; - The influence of the Chinese government over the manner in which our Chinese subsidiaries must conduct our business activities; - The impact of any natural disasters and health epidemics in China. - Regulations relating to offshore investment activities by Chinese residents may increase the administrative burden we face and create regulatory uncertainties that may limit or adversely affect our ability to complete a business combination with PRC companies. - The lack of various legal protections in certain agreements to which we are a party and which are material to our operations which are customarily contained in similar contracts prepared in the United States; - Our ability to enforce our rights due to policies regarding the regulation of foreign investments in China; - Difficulties stockholders may face who seek to enforce any judgment obtained in the United States against us, which may limit the remedies otherwise available to our stockholders - Our ability to comply with the United States Foreign Corrupt Practices Act which could subject us to penalties and other adverse consequences; - Provisions of our articles of incorporation and bylaws may delay or prevent a take-over which may not be in the best interests of our stockholders; - Adverse affects on the liquidity of our stock because it currently trades below $5.00 per share, is quoted on the OTC bulletin board, and is considered a “penny stock;” and - The impact on our stock price due to future sales of restricted stock held by existing shareholders. We caution that the factors described herein and other factors could cause our actual results of operations and financial condition to differ materially from those expressed in any forward-looking statements we make and that investors should not place undue reliance on any such forward-looking statements. Further, any forward-looking statement speaks only as of the date on which such statement is made, and we undertake no obligation to update any forward-looking statement to reflect events or circumstances after the date on which such statement is made or to reflect the occurrence of anticipated or unanticipated events or circumstances. New factors emerge from time to time, and it is not possible for us to predict all of such factors. Further, we cannot assess the impact of each such factor on our results of operations or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-looking statements. ii INDEX OF CERTAIN DEFINED TERMS USED IN THIS REPORT We are on a fiscal year ending April 30, as such the year ended April30, 2011 is referred to as “fiscal 2011” and the year ending April30, 2012 is referred to as “fiscal 2012.”Also, the three month period ending July 31, 2011 is our first quarter and is referred to as the “first quarter of fiscal 2012.” Likewise, the three month period ending July 31, 2010 is referred to as the “first quarter of fiscal 2011.” When used in this report, the terms: - “Sunwin”, “we”, “us” and the “Company” refers to Sunwin International Neutraceuticals, Inc., a Nevada corporation, and our subsidiaries; - “Sunwin Tech” refers to our wholly owned subsidiary Sunwin Tech Group, Inc., a Florida corporation; - “Qufu Natural Green” refers to our wholly owned subsidiary Qufu Natural Green Engineering Co., Ltd., aChinese limited liabilitycompany; - “Shengya Veterinary Medicine” refers to, Shengya Veterinary Medicine Co., Ltd., aChinese limited liabilitycompany, and a formerly wholly owned subsidiary of Qufu Natural Green, which was sold in July 2010; - “Sunwin Stevia International” refers to our wholly owned subsidiary Sunwin Stevia International Corp., a Florida corporation, which was converted to Sunwin USA, LLC a Delaware limited liability company in May 2009; - “Sunwin USA” refers to Sunwin USA, LLC, a Delaware limited liability company, a 55% owned equity method investment; - “Sunwin Canada” refers to our formerly wholly owned subsidiary Sunwin (Canada) Pharmaceutical Ltd., a Canadian corporation, which was dissolved in August 2010 - “Qufu Shengwang” refers to Qufu Shengwang Stevia Biology and Science Co., Ltd., aChinese limited liabilitycompany. Qufu Natural Green owns a 60% interest in Qufu Shengwang; and - “Qufu Shengren” refers to Qufu Shengren Pharmaceutical Co., Ltd., a Chinese limited liability company, anda wholly owned subsidiary of Qufu Natural Green. We also use the following terms when referring to certain related parties: - “Pharmaceutical Corporation” refers to Shandong Shengwang Pharmaceutical Co., Ltd., aChinese limited liabilitycompany which is controlled by Mr. Laiwang Zhang,President, Chairman and a principal shareholder of our company; - “Shandong Group” refers to Shandong Shengwang Group Co., Ltd., aChinese limited liabilitycompany, which is controlled by Mr. Laiwang Zhang,President, Chairman and a principal shareholder of our company;; and - “WILD Flavors” refers to WILD Flavors, Inc., a Delaware corporation. iii PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS SUNWIN INTERNATIONAL NEUTRACEUTICALS, INC. AND SUBSIDIARIES UNAUDITED CONSOLIDATED BALANCE SHEETS July 31, 2011 April 30, 2011 (Audited) ASSETS CURRENT ASSETS: Cash $ $ Accounts receivable, net of allowance for doubtful accounts of $1,253,628 and $1,098,240, respectively Accounts receivable - related party Notes receivable Inventories, net Prepaid taxes Prepaid expenses and other current assets Total Current Assets Property and equipment, net Land use rights Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable and accrued expenses $ $ Taxes payable Derivative liability Total Current Liabilities STOCKHOLDERS' EQUITY: Preferred stock, $0.001 par value; 1,000,000 shares authorized; no shares issued and outstanding - - Common stock, $.001 par value, 200,000,000 shares authorized; 156,522,809 and 155,522,809 shares issued and outstanding Additional paid-in capital (Accumulated deficit) retained earnings ) ) Accumulated other comprehensive income Total Sunwin International Neutraceuticals, Inc. stockholders' equity Noncontrolling interest Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these unaudited financial statements. - 1 - SUNWIN INTERNATIONAL NEUTRACEUTICALS, INC. AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF OPERATIONS For the Three Months Ended July 31, Revenues $ $ Revenues - related party Total revenues Cost of revenues Gross profit Operating expenses: Loss on equity investment - Selling expenses General and administrative expenses Total operating expenses Operating loss ) ) Other income: Other income 24 Interest income Total other income Loss from continuing operations before income taxes and noncontrolling interest ) ) Discontinued operations: Loss from discontinued operations - ) Gain on disposal of discontinued operations - Total loss from discontinued operations - ) Loss before income taxes and noncontrolling interest ) ) Income taxes - ) Net loss ) ) Less: loss attributable to noncontrolling interest Net loss attributable to Sunwin International Neutracueticals, Inc. ) ) Comprehensive Income: Net loss ) ) Gain on foreign currency translation Total Comprehensive Income ) ) Basic and diluted loss per common share: Loss from continuing operations $ ) $ ) Loss from discontinue operations - ) Loss per common share $ ) $ ) Weighted average common shares outstanding - basic and diluted Amount attributable to Sunwin International Neutracueticals, Inc. Loss from continuing operations, net of tax $ ) $ ) Loss from discontinued operations, net of tax - ) Net loss attributable to Sunwin International Neutracueticals, Inc. $ ) $ ) The accompanying notes are an integral part of these unaudited financial statements. - 2 - SUNWIN INTERNATIONAL NEUTRACEUTICALS, INC. AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF CASH FLOWS For the Three Months Ended July 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Total loss from discontinued operations - Adjustments to reconcile net loss to net cash provided by operating activities Depreciation expense (Gain) loss on change in fair value of derivative liability - ) Amortization of land use rights Loss on equity investment - Stock issued in exchange for services Allowance for doubtful accounts - Changes in operating assets and liabilities: Accounts receivable and notes receivable ) Accounts receivable - related party ) Inventories Prepaid expenses and other current assets ) ) Tax receivable Accounts payable and accrued expenses Taxes payable ) Other current liabilities ) - NET CASH PROVIDED BY CONTINUING OPERATIONS Net cash provided by discontinued operations - - NET CASH PROVIDED BY OPERATING ACTIVITIES CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of property and equipment ) ) NET CASH USED IN INVESTING ACTIVITIES ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from exercise of warrants - NET CASH PROVIDED BY FINANCING ACTIVITIES - EFFECT OF EXCHANGE RATE CHANGES ON CASH NET CHANGE IN CASH Cash at begining of period Cash at ending of period $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOWS INFORMATION: Cash paid for income taxes $
